                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
DAVID DIBENEDETTO, et al.,                    )
                                              )
              Plaintiffs,                     )
                                              )
      v.                                      )       Civil Action No. 16-cv-02429 (TSC)
                                              )
IRANIAN MINISTRY OF                           )
INFORMATION AND SECURITY, et                  )
al.,                                          )
                                              )
              Defendants.                     )
                                              )

                                  MEMORANDUM OPINION

       Plaintiffs, victims of the 1983 suicide bombing of the U.S. Marine barracks in Beirut,

Lebanon and their immediate family members, have sued Defendants Iranian Ministry of

Information and Security (“MOIS”) and the Islamic Republic of Iran pursuant to the state-

sponsored terrorism exception of the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C.

§§ 1330, 1602 et seq., which provides a federal right of action against foreign states, id.

§ 1605A. (ECF No. 1 (“Compl.”).) Defendants have not answered or otherwise participated in

this litigation, although they were served with summons and a copy of the Complaint on October

18, 2017. The Clerk of the Court therefore declared them in default. (ECF No. 18 (“Clerk’s

Entry of Default”).)

       Plaintiffs move, pursuant to Federal Rule of Civil Procedure 55(b), for default judgment

as to liability against Defendants. (ECF No. 19 (“Pls.’ Mot. Default. J.”).) They also move,

pursuant to 28 U.S.C. § 1605A(e)(1), for appointment of Alan L. Balaran as special master to

consider all issues regarding compensatory damages. (ECF No. 20 (“Mot. to Appt. Special

Master”).) For the reasons set forth below, Plaintiffs’ motions are GRANTED.


                                                  1
                                        I. BACKGROUND

       On October 23, 1983, the United States Marine barracks in Beirut, Lebanon was attacked

by terrorists, resulting in the death of about 421 U.S. servicemen and injuries to many others.

       This is not the first case in this court arising out of the 1983 bombing. 1 “Over two days

in March 2003, the Court, [in Peterson v. Islamic Republic of Iran, 264 F. Supp. 2d 46 (D.D.C.

2003)], conducted a bench trial during which it heard testimony from lay and expert witnesses

and received documentary evidence concerning the horrific attack, the grave injuries many

suffered, defendants’ involvement in the bombing, and their support for international terrorism

more broadly.” Fain v. Islamic Republic of Iran, 856 F. Supp. 2d 109, 114 (D.D.C. 2012).

Following the conclusion of that bench trial, the Peterson Court determined,

       that it is beyond question that Hezbollah and its agents received massive material
       and technical support from the Iranian government . . . . [and] that it is highly
       unlikely that this attack could have resulted in such loss of life without the
       assistance of regular military forces, such as those of Iran. The Court then
       determined, as a legal matter, that MOIS actively participated in the attack and was
       “acting as an agent of . . . Iran” when doing so, and thus defendants Iran and MOIS
       were “jointly and severally liable to the plaintiffs” for damages.

Id. (internal citations and quotation marks omitted). It then appointed a special master to

determine the appropriate amount of damages. Id.

       In moving for default judgment in this case, Plaintiffs ask the court to take

judicial notice of the liability decisions entered in Peterson and Fain, pursuant to Federal



1
  See, e.g., Peterson v. Islamic Republic of Iran, 264 F. Supp. 2d 46 (D.D.C. 2003); Valore v.
Islamic Republic of Iran, 478 F. Supp. 2d 101 (D.D.C. 2007); In re Islamic Republic of Iran
Terrorism Litig., 659 F. Supp. 2d 31 (D.D.C. 2009); Anderson v. Islamic Republic of Iran, 753 F.
Supp. 2d 68 (D.D.C. 2010); Bland v. Islamic Republic of Iran, 831 F. Supp. 2d 150 (D.D.C.
2011); O’Brien v. Islamic Republic of Iran, 853 F. Supp. 2d 44 (D.D.C. 2012); Davis v. Islamic
Republic of Iran, 882 F. Supp. 2d 7 (D.D.C. 2012); Fain v. Islamic Republic of Iran, 856 F.
Supp. 2d 109 (D.D.C. 2012); Spencer v. Islamic Republic of Iran, 922 F. Supp. 2d 108 (D.D.C.
2013); Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311 (D.D.C. 2014); Bathiard v.
Islamic Republic of Iran, No. 1:16-CV-1549 (CRC), 2019 WL 3412983 (D.D.C. July 29, 2019).


                                                 2
Rule of Evidence 201(b), because all three cases arise out of the same core facts and

circumstances. (Pls.’ Mot. Default J. at 1.)

       A court may take judicial notice of facts “not subject to reasonable dispute” where

those facts are either “generally known within the trial court’s territorial jurisdiction” or

“can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b). “This ability to take notice of

adjudicative facts extends to judicial notice of court records in related proceedings.”

Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 171 (D.D.C. 2010).

Consequently, in response to “the multiplicity of FSIA-related litigation in this

jurisdiction, Courts in this District have thus frequently taken judicial notice of earlier,

related proceedings.” Id. (collecting cases); see also Bathiard v. Islamic Republic of

Iran, No. 1:16-CV-1549 (CRC), 2019 WL 3412983, at *3 (D.D.C. July 29, 2019)

(collecting cases). And they have done so when the proceedings have taken place in front

of a different judge. See Foley v. Syrian Arab Republic, 249 F. Supp. 3d 186, 191

(D.D.C. 2017) (“Moreover, courts have taken notice of facts found in earlier proceedings

in this District even when those proceedings have taken place in front of a different

judge.”); see also Bathiard, 2019 WL 3412983, at *3 (taking judicial notice of factual

findings from a hearing before another judge).

       Having reviewed the pleadings filed in connection with this matter, and the

Peterson and Fain decisions, the court finds it appropriate to take judicial notice here. In

so doing, the court is mindful that although it may bypass “the formality of having that

evidence reproduced,” it must still reach its own independent findings of fact and

conclusions of law in the cases before it. Rimkus, 750 F. Supp. 2d at 172.




                                                   3
                                      II. FINDINGS OF FACT

       Before entering default judgment, in accord with 28 U.S.C. § 1608, a court must ensure

that Plaintiffs have established a right to relief “by evidence satisfactory to the court.” 28 U.S.C.

§ 1608(e). “This requirement imposes a duty on FSIA courts to not simply accept a complaint’s

unsupported allegations as true, and obligates courts to ‘inquire further before entering

judgment’ against parties in default.” Rimkus, 750 F. Supp. 2d at 171 (citing Oveissi v. Islamic

Republic of Iran, 498 F. Supp. 2d 268, 272 (D.D.C.2007)). Therefore, in addition to taking

judicial notice, in a FSIA case a court must examine “uncontroverted factual allegations, which

are supported by . . . documentary and affidavit evidence,” as well as testimony and

documentation in the form of affidavits. Anderson v. Islamic Republic of Iran, 753 F. Supp. 2d

68, 74 (D.D.C. 2010) (internal quotation marks and citations omitted).

       Taking into consideration the facts established in Plaintiffs’ proffered affidavits as well as

the decisions in Peterson and Fain, the court will make findings of fact. In so doing, the court

does not attempt to replicate the fulsome accounts of the 1983 bombing in earlier decisions, and

instead notes only what is required to support its conclusions of law. 2

    A. Plaintiffs

       Plaintiff Adam Webb was born in the United States of America and has at all times been

a United States citizen. (ECF No. 19-2 (“Affidavits Pt. 1”) at 1.) On October 23, 1983, he was

serving as a Lance Corporal in the Marine Corps and was stationed in Beirut as a member of the




2
  Heeding the D.C. Circuit’s guidance in Maalouf v. Islamic Republic of Iran, the court will not
determine whether Plaintiffs’ action is timely pursuant to the ten-year statute of limitations
prescribed in 28 U.S.C. § 1605A(b). 923 F.3d 1095, 1115 (D.C. Cir. 2019) (“We therefore
conclude that when an entirely absent defendant has forfeited the FSIA terrorism exception’s
statute of limitations, the defense is excluded from the case and may not be raised by the court
sua sponte.”).


                                                  4
24th Marine Amphibious Unit (“MAU”). (Id.) He was injured physically and emotionally by

the attack. (Id. at 2.) His wife, mother, the estate of his late father, his siblings, and the estate of

his late son are also Plaintiffs in this litigation. (Id. at 3, 10, 20, 39; ECF No. 19-3 (“Affidavits

Pt. 2”) at 17, 32, 48.)

        Plaintiff Lorenzo Almanza was born in the United States of America and has at all times

been a United States citizen. (Affidavits Pt. 2 at 4.) On October 23, 1983, he was serving as a

Petty Officer in the Navy and was stationed in Beirut. (Id.) He was injured physically and

emotionally by the attack. (Id. at 5–6.) His mother, siblings, and estate of his late brother are

also Plaintiffs in this litigation. (Id. at 1, 6, 14, 24; Affidavits Pt. 1 at 4, 32.)

        Plaintiff Richard Zierhut was born in the United States of America and has at all times

been a United States citizen. (Affidavits Pt. 2 at 27.) On October 23, 1983, he was serving as a

Lance Corporal in the Marine Corps and was stationed in Beirut. (Id.) He was injured

physically and emotionally by the attack. (Id. at 29.)

        On October 23, 1983, Steven Forrester was deployed with the United States Marine

Corps in Beirut. (Affidavits Pt. 1 at 7.) He was killed in the bombing. (Id. at 8.) His sister,

Angela Forrester, who was born in the United States of America and has at all times been a

United States citizen, is a Plaintiff in this litigation along with Steven Forrester’s mother,

brother, wife, children, and estate. (Id. at 9, 13, 25, 36; Affidavits Pt. 2 at 7, 10. 45.)

        On October 23, 1983, Thomas DiBenedetto was deployed with the United States Marine

Corps in Beirut. (Affidavits Pt. 1 at 16.) He was killed in the bombing. (Id. at 17.) His brother,

David DiBenedetto, who was born in the United States of America and has at all times been a

United States citizen, is a Plaintiff in this litigation along with Thomas DiBenedetto’s estate and

his other siblings. (Id. at 19, 29, 42; Affidavits Pt. 2 at 41.)




                                                     5
        On October 23, 1983, Lex Trahan was deployed with the United States Marine Corps in

Beirut. (Affidavits Pt. 2 at 21.) He was killed in the bombing. (Id. at 22.) His father, Percy

Trahan, who was born in the United States of America and has at all times been a United States

citizen, is a Plaintiff in this litigation along with Lex Trahan’s estate and mother. (Id. at 22, 38.)

        On October 23, 1983, Mark Payne was deployed with the United States Marine Corps in

Beirut. (Affidavits Pt. 2 at 35.) He was killed in the bombing. (Id. at 36.) His mother, Sandra

Lainhart, who was born in the United States of America and has at all times been a United States

citizen, is a Plaintiff in this litigation along with Mark Payne’s estate. (Id.)

    B. Defendants

        Defendant Iran “has been designated a State Sponsor of Terrorism (SST) for providing

support for acts of international terrorism” since January 19, 1984. U.S. Dep’t of State, Fact

Sheet, Designation Of The Islamic Revolutionary Guard Corps (2019),

https://www.state.gov/designation-of-the-islamic-revolutionary-guard-corps; see also Fain, 856

F. Supp. 2d at 116 (“Defendant Iran is a foreign state and has been designated a state sponsor of

terrorism pursuant to section 69(j) of the Export Administration Act of 1979, 50 U.S.C.

§ 2405(j), continuously since January 19, 1984.” (internal quotation marks omitted)).

        Defendant MOIS served as Iran’s “intelligence agency” that “acted as a conduit for the

Islamic Republic of Iran’s provision of funds to Hezbollah, [and] provided explosives to

Hezbollah,” and at all relevant times “exercised operational control over Hezbollah.” 3 Peterson,

264 F. Supp. 2d at 53. It was not a “rogue agency.” Id.




3
  Hezbollah is a separate entity formed under the auspices of government of Iran. Peterson, 264
F. Supp. 2d at 50. Its primary objective was framed as: “to engage in terrorist activities in
furtherance of the transformation of Lebanon into an Islamic theocracy modeled after Iran.” Id.
at 51.


                                                   6
   C. The Attack on the Marine Barracks in Beirut, Lebanon

       On October 23, 1983, Hezbollah operatives drove an explosive-laden truck into the

Marine barracks in Beiruit. Id. at 56. When the truck reached the center of the barracks, a bomb

detonated. Id. The explosion was “equal to between 15,000 to 21,000 pounds of TNT” and “the

largest non-nuclear explosion that had ever been detonated on the face of the Earth.” Id. The

force ripped locked doors from their doorjambs 256 feet away and the “four-story Marine

barracks was reduced to fifteen feet of rubble.” Id.

       At the time of the explosion “the members of the 24th MAU, and the service members

supporting the unit, were clearly non-combatants operating under peacetime rules of

engagement” in Beirut. Id. at 50. As a result of the explosion, 241 service members were killed

and many others were severely injured. Id. at 58.

   D. Iranian Involvement in the Attack

       Before the attack, MOIS directed the Iranian ambassador to Syria to contact a terrorist

leader and “instruct him to have his group instigate attacks against the multinational coalition in

Lebanon, and ‘to take spectacular action against the United States Marines.’” Id. at 54.

Following MOIS’ directive, the Iranian ambassador to Syria instructed an Iranian Revolutionary

Guard Corp. Officer to attend a meeting with Hezbollah operatives at which the attack on the

Marine barracks was planned. Id. at 54–55.

       Iran then provided Hezbollah and its agents with “massive material and technical

support” to assist with the attack on the Marine barracks. Id. at 58. The quantity of bulk form

pentaerythritol tetranitrate, the sophistication of the attack, and “the devastating effect of the

detonation of the charge indicates that it is highly unlikely that this attack could have resulted in




                                                   7
such loss of life without the assistance of regular military forces, such as those of Iran.” Id. at

56–58.

                                    III. CONCLUSIONS OF LAW

         Based on these findings of fact, the court reaches the following conclusions of law:

   A. Jurisdiction

         “The FSIA provides a basis for asserting jurisdiction over foreign nations in the United

States.” Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d 82, 87 (D.C. Cir. 2002).

It grants U.S. district courts original jurisdiction, without regard to the amount in controversy,

over any (1) “nonjury civil action” (2) “against a foreign state” for (3) “any claim for relief in

personam,” so long as the state is (4) “not entitled to immunity.” 28 U.S.C. § 1330(a). Here,

each of these requirements is readily met.

         First, no party has sought a jury trial in this matter and because this is a FSIA case, they

are not “entitled to [a jury trial] under the Seventh Amendment.” Valore v. Islamic Republic of

Iran, 700 F. Supp. 2d 52, 65 (D.D.C. 2010).

         Second, both Defendants—Iran and MOIS—are foreign states. The definition of foreign

state encompasses both a “political subdivision of a foreign state” and any “agency or

instrumentality of a foreign state.” 28 U.S.C. § 1603(a). An agency or instrumentality of a

foreign state is defined as an entity “(1) which is a separate legal person, corporate or otherwise,

and (2) which is an organ of a foreign state or political subdivision thereof, or a majority of

whose shares or other ownership interest is owned by a foreign state or political subdivision

thereof, and (3) which is neither a citizen of a State of the United States . . . nor created under the

laws of any third country.” Id. §§ 1603(a)–(b). Applying these definitions, “courts in this

jurisdiction have been directed to ask whether an entity ‘is an integral part of a foreign state’s




                                                   8
political structure’; if so, that defendant is treated as a foreign state for FSIA purposes.”

Anderson, 753 F. Supp. 2d at 79 (quoting TMR Energy Ltd. v. State Prop. Fund of Ukraine, 411

F.3d 296, 300 (D.C. Cir. 2005)). Iran clearly satisfies the definition, and MOIS qualifies because

it is “a division of the state of Iran that acted as a conduit for the state’s provision of funds to

terrorist organizations, including Hezbollah.” Anderson, 753 F. Supp. 2d at 79.

        Third, as discussed in note 4 infra, the court has personal jurisdiction over Iran and MOIS

as legal persons rather than property. Therefore, this action is appropriately in personam, as

opposed to in rem.

        Fourth, Defendants are not entitled to immunity. In fact, under the FSIA terrorism

exception, Defendants waived immunity. The terrorism exception provides that foreign states

shall not be immune in cases in which: (1) “money damages are sought,” (2) “against a foreign

state” for (3) “personal injury or death” that (4) “was caused” (5) “by an act of torture,

extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material support or

resources . . . for such an act.” U.S.C. § 1605A(a)(1). Factor one is met because Plaintiffs seek

only monetary damages as relief. (See Compl. ¶ 74.) Factor two is met because, as explained

above, both Iran and MOIS are foreign states. Factor three has been established through the

Complaint, which contains actions for personal injury, and is further supported by affidavits

submitted by the servicemen and their relatives. (See Compl; Affidavits Pt. 1; Affidavits Pt. 2.)

Factor four—causation—has been established through uncontroverted evidence that Iran

controlled, funded, and supported Hezbollah vis-à-vis the MOIS. In addition, both Defendants

participated in the planning and execution of the attack. And the fifth and final factor is met

because the 1983 bombing constituted an extrajudicial killing, and Defendants provided financial

and military assistance to the Hezbollah operatives. See 28 U.S.C. § 1605A(h)(7) (providing that




                                                   9
extrajudicial killing is defined as “a deliberated killing not authorized by a previous judgment

pronounced by a regularly constituted court affording all the judicial guarantees which are

recognized as indispensable by civilized peoples”); 28 U.S.C. § 1605A(h)(3) (providing that

material support is defined as “any property, tangible or intangible . . . expert advice or

assistance . . . weapons, lethal substances, explosives, personnel”).

       Thus, the court has jurisdiction over Plaintiffs’ claims; 4 and the claims shall be heard. 5

    B. Liability

       To prevail on a private right of action under the FSIA, a plaintiff must establish that the

foreign state engaged in “(1) ‘an act of torture, extrajudicial killing, aircraft sabotage, hostage

taking, or the provision of material support or resources for such an act’ where (2) the act was




4
  The court has personal jurisdiction over each Defendant. Pursuant to 28 U.S.C. § 1330(b),
“[p]ersonal jurisdiction over a foreign state shall exist as to every claim for relief over which the
district courts have jurisdiction . . . where service has been made under section 1608 of this title.”
The court has concluded that it has subject matter jurisdiction and Plaintiffs served the
Complaint on Defendants on October 18, 2017, in accordance with the FSIA. (ECF No. 16
(“Return of Service”).)
5
  Pursuant to 28 U.S.C. § 1605A(a)(2), the court shall hear a claim if (1) the foreign state was
designated as “a state sponsor of terrorism” at either the time that a terrorist act occurred “or was
so designated as a result of such act,” and “either remains so designated when the claim is filed
. . . or was so designated within the 6-month period before the claim is filed”; (2) the claimant or
victim was, at the time of the incident, a U.S. national, a member of the armed service, a
government employee, or government contractor acting within the scope of the employee’s
employment; and (3) where the act occurred in the foreign state against which the claim has been
brought, the claimant has afforded the foreign state a reasonable opportunity to arbitrate. 28
U.S.C. § 1605A(a)(2). Here, “Iran was designated by the U.S. Secretary of State as a sponsor of
terrorism, partially in response to the Beirut bombing.” Fain, 856 F. Supp. 2d at 120
(referencing U.S. Dep’t of State, Determination Pursuant to Section 6(i) of the Export
Administration Act of 1979—Iran, 49 Fed. Reg. 2836, Jan. 23, 1984). And Iran was listed as a
state sponsor of terrorism in both 2016 and 2017. See U.S. Department of State, Country
Reports on Terrorism 2017 (2018); U.S. Department of State, Country Reports on Terrorism
2016 (2017). Further, as established by the affidavits, all Plaintiffs are United States citizens.
Finally, Plaintiffs did not have a duty to arbitrate because the attack occurred in Lebanon and the
suit is against Iran.


                                                  10
committed, or the provision provided, by the foreign state or an official, employee, or agent of

the foreign state if the act (3) ‘caused’ (4) ‘personal injury or death’ (5) ‘for which courts of the

United States may maintain jurisdiction under this section for money damages.’” Fain, 856 F.

Supp. 2d at 120–21 (quoting 28 U.S.C. §§ 1605A(a)(1) & (c)).

           1. Defendants engaged in an extrajudicial killing and provided material support.

       Based on the findings of fact above and the detailed, uncontroverted account in Peterson,

the court finds that Defendants are liable for engaging in the October 23, 1983 extrajudicial

killing and for providing material support to the Hezbollah operatives.

       The FSIA borrows the definition for the term “extrajudicial killing” from the Torture

Victim Protection Act of 1991, which provides that an extrajudicial killing is “a deliberated

killing not authorized by a previous judgment pronounced by a regularly constituted court

affording all the judicial guarantees which are recognized as indispensable by civilized peoples.”

Torture Victim Protection Act of 1991 § 3(a), 28 U.S.C. § 1350 note. Here, the factual findings

show that Iran used MOIS to control Hezbollah. Peterson, 264 F. Supp. 2d at 53. U.S.

intelligence intercepted a message from MOIS to the Iranian ambassador to Syria instructing the

ambassador to conduct an act against the U.S. Marines, which ultimately led to a meeting in

which the attack on the Marine barracks was planned. Id. at 54–55. There is no evidence that a

court authorized this action. Additionally, “the order to use force against members of an

international peacekeeping force was in direct contravention of civil guarantees recognized as

indispensable to all free and civilized peoples.” Fain, 856 F. Supp. 2d at 121.

       With respect to material support, the FSIA provides that “material support or resources”

in the FSIA context will have the same meaning as that prescribed in 18 U.S.C. § 2339A, which

defines material support or resources as:




                                                  11
       any property, tangible or intangible, or service, including currency or monetary
       instruments or financial securities, financial services, lodging, training, expert
       advice or assistance, safehouses, false documentation or identification,
       communications equipment, facilities, weapons, lethal substances, explosives,
       personnel (1 or more individuals who may be or include oneself), and
       transportation, except medicine or religious materials.

18 U.S.C. § 2339A(b)(1). Here, “MOIS acted as a conduit for the Islamic Republic of Iran’s

provision of funds to Hezbollah, [and] provided explosives to Hezbollah.” Peterson, 264 F.

Supp. 2d at 53. Further,

       the evidence shows that the explosive materials used in the attack were of a type
       and grade that would only have been available to the perpetrators of the attack
       through direct cooperation of the Iranian government, and that these materials could
       only have been used as effectively as they were with military assistance and
       training, which was provided by MOIS.

Fain, 856 F. Supp. 2d at 122.

       Accordingly, this court finds that Iran and MOIS engaged in an extrajudicial killing and

provided material support or resources to facilitate the killing.

           2. Defendants provided provisions and Defendants’ agent committed the
              extrajudicial killing.

       As discussed above, Defendants supported Hezbollah during the relevant period. With

respect to the 1983 bombing, Hezbollah operatives executed the attack following direct orders

from Defendants; thereby rendering Hezbollah an agent of Defendants. Peterson, 264 F. Supp.

2d at 54–55. “Under such circumstances, [D]efendants may be held vicariously liable for the

extrajudicial killing perpetrated by the bombers.” Fain, 856 F. Supp. 2d at 122.

           3. Defendants are liable under several theories of relief.

       Plaintiffs seeking relief under § 1605A must submit a theory of liability to justify

recovery. The D.C. Circuit has advised that although the claims presented by plaintiffs under

§ 1605A are federal questions, the court should not “fashion a complete body of federal law,”




                                                 12
Bettis v. Islamic Republic of Iran, 315 F.3d 325, 332 (D.C. Cir. 2003); therefore, in the FSIA

context, courts in this district rely on “well-established principles of law” in the Restatement

(Second) of Torts, see In re Islamic Republic of Iran Terrorism Litigation, 659 F. Supp. 2d 31,

61 (D.D.C. 2009). The theory of liability in this case, as well as in the preceding litigation on the

Marine barracks attack, is “through the lens of civil tort liability.” See Rimkus, 750 F. Supp. 2d

at 176. Plaintiffs articulate five bases for relief: (i) wrongful death, (ii) survival, (iii) battery, (iv)

assault, and (v) intentional infliction of emotional distress.

                     i. Wrongful death

        Plaintiffs, on behalf of estates, bring wrongful death claims on behalf of Thomas

DiBenedetto, Lex Trahan, Steven Forrester, and Mark Payne. (Compl. ¶¶ 57–60.)

        “A decedent’s heirs at law, through the decedent’s estate, may bring a wrongful death

action under section 1605A(c) ‘for economic losses which result from a decedent’s premature

death.’” Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 335 (D.D.C. 2014) (quoting

Valore, 700 F. Supp. 2d at 78). “Where defendants are liable for a decedent’s extrajudicial

killing, . . . they may be held ‘liable for the economic damages caused to decedents’ estates.’”

Id.

        Because Defendants are liable for the deaths of Thomas DiBenedetto, Lex Trahan, Steven

Forrester, and Mark Payne arising out of the bombing on the Marine barracks, Plaintiffs have

proven the validity of their wrongful death theory.

                    ii. Survival

        Plaintiffs, on behalf of estates, also allege survival claims on behalf of Thomas

DiBenedetto, Lex Trahan, Steven Forrester, and Mark Payne. (Compl. ¶¶ 61–62.)




                                                    13
       A survival claim is one brought by a decedent’s estate on behalf of the decedent for the

pain and suffering endured after the injury, but before death. See Restatement (Second) of Torts

§ 926. To succeed on a survival claim, a plaintiff must show that the decedent’s death was

“anything but instantaneous.” Valore, 700 F. Supp. 2d at 77.

       Therefore, to the extent that Plaintiffs are able to demonstrate to the special master that

Thomas DiBenedetto, Lex Trahan, Steven Forrester, and Mark Payne did not die

instantaneously, they are entitled to recovery. See id. (dismissing survival claim with prejudice

where “special masters who took evidence in the[] cases were unable to conclude that decedents’

deaths were anything but instantaneous”).

                  iii. Battery

       Plaintiffs Adam Webb, Lorenzo Almanza, and Richard Zierhut plead claims of battery

against Defendants. (Compl. ¶¶ 65–67)

       To establish liability on the battery claims, each Plaintiff must show that Defendants

acted “intending to cause a harmful or offensive contact . . ., or an imminent apprehension of

such a contact” and “a harmful contact with” those attacked “directly or indirectly

result[ed].” Restatement (Second) of Torts § 13. Harmful contact results when there is “any

physical impairment of the condition of another’s body, or physical pain or illness.” Id. § 15.

       As already determined, Defendants intended to cause harmful contact to Plaintiffs when

they directed and aided the attack on the Marine barracks. Indeed, “acts of terrorism, are, by

their very nature, intended to harm and to terrify by instilling fear of such harm.” Valore, 700 F.

Supp. 2d at 77. Therefore, accepting as true Webb, Almanza, and Zierhut’s sworn statements




                                                14
that they suffered physical injuries from the attack, (see Affidavits Pt. 1; Affidavits Pt. 2), 6 the

court finds Defendants liable for battery.

                   iv. Assault

        Plaintiffs Adam Webb, Lorenzo Almanza, and Richard Zierhut plead claims of assault

against Defendants. (Compl. ¶¶ 68–70.)

        To succeed on a claim of assault, Plaintiffs must establish that Defendants intended to

“cause a harmful or offensive contact with . . ., or an imminent apprehension of such a contact”

and as a result put Plaintiffs in “imminent apprehension.” Restatement (Second) of Torts

§ 21(1).

        Here, given the magnitude of the explosion, there is no question that Defendants intended

to injure Plaintiffs and place them in a state of fear. As stated in Fain, “acts of terrorism are, by

their very nature, intended to harm and to terrify by instilling fear of further harm.” 856 F. Supp.

2d at 123. Therefore, accepting as true Webb, Almanza, and Zierhut’s sworn statements that

they were placed in fear and apprehension of harm as a direct result of the attack, (see Affidavits

Pt. 1; Affidavits Pt. 2), 7 the court finds Defendants liable for assault.



6
  Adam Webb suffered acromioclavicular joint separation and broken bones in his foot.
(Affidavits Pt. 1 at 2.) Lorenzo Almanza’s injuries included, “fractured left tibia, fractured right
tibia, fractured pelvis, amputated right foot at the metatarsals, right foot drop, fused ankle right
foot, osteomyelitis right tibia, foreign body left eye, hearing loss and tinnitus in right ear.”
(Affidavits Pt. 2 at 5.) Richard Zierhut “suffered permanent physical injuries, including hearing
loss and scars from superficial wounds.” (Id. at 29.)
7
  Adam Webb felt the blast in his chest and experienced “the sensation of falling through a tube
or hole”; he suffers from “anxiety, trouble sleeping, and PTSD” and he does not do well in
crowds, in large buildings, or with flash photography. (Affidavits Pt. 1 at 2.) After the
explosion, Lorenzo Almanza woke up buried, and began to panic and yell for help; he still
suffers from severe emotional stress. (Affidavits Pt. 2 at 5–6.) Richard Zierhut was awake when
the explosion occurred and thought the base was “under a full siege” and that they were going to
be “overrun”; he still suffers from “serious emotional injuries, including PTSD.” (Id. at 28–29.)



                                                   15
                    v. Intentional infliction of emotional distress – Survivors and Relatives

                            1. Survivors

        Plaintiffs Adam Webb, Lorenzo Almanza, and Richard Zierhut plead claims of

intentional infliction of emotional distress against Defendants. (Compl. ¶¶ 71–72.)

        To succeed on an intentional infliction of emotional distress claim, Plaintiffs must show

that Defendants “by extreme and outrageous conduct intentionally or recklessly cause[d] severe

emotional distress.” Restatement (Second) of Torts § 46(1). In addition, if Plaintiffs

demonstrate that bodily harm resulted from Defendants’ conduct, Defendants are liable for the

resulting emotional distress and subsequent bodily harm. See id.

        Those who engage in terrorism endeavor to be extreme and outrageous, thereby instilling

the optimum fear into victims and forcing emotional trauma upon them. See Belkin v. Islamic

Republic of Iran, 667 F. Supp. 2d 8, 22 (D.D.C. 2009) (“Acts of terrorism are by their very

definition extreme and outrageous and intended to cause the highest degree of emotional

distress.”) (citation omitted). The unprecedented bombing of the Marine barracks was patently

extreme and outrageous. Therefore, accepting as true Webb, Almanza, and Zierhut’s sworn

statements that they suffered emotional distress as a direct result of the attack, (see Affidavits Pt.

1; Affidavits Pt. 2), 8 the court finds Defendants liable.




8
  In addition to the emotional distress described in note 7 infra, the survivors suffered in the
following ways: Adam Webb turned to alcohol and has battled alcoholism for much of his life;
Lorenzo Almanza feels ashamed of his amputation and becomes “frustrated and angry” over his
limitations; Richard Zierhut suffers substance abuse as a result of his experience in the attack.
(Affidavits Pt. 1 at 2–3; Affidavits Pt. 2 at 5–6, 29–30.)


                                                  16
                           2. Relatives

       The immediate family members of Mark Payne, Lex Trahan, Steven Forrester, Thomas

DiBenedetto, Adam Webb, Lorenzo Almanza, and Richard Zierhut bring intentional infliction of

emotional distress claims against Defendants. (Compl. ¶¶ 63–64, 73–74.)

       As discussed above, a claim of intentional infliction of emotional distress succeeds where

a defendant “by extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress.” Restatement (Second) of Torts § 46(1). However, when the conduct is

directed at a third person, the defendant may be liable “if he intentionally or recklessly causes

severe emotional distress (a) to a member of such person’s immediate family who is present at

the time, whether or not such distress results in bodily harm, or (b) to any other person who is

present at the time, if such distress results in bodily harm.” See id. at § 46(2)(a)–(b).

       Although none of the Plaintiffs bringing this claim were in Beirut during the attacks,

courts in this district have found that because terrorist attacks are specifically designed to inflict

the most intense form of severe emotional distress via extreme and outrageous conduct, non-

present plaintiffs can recover if they are a member of the victim’s immediate family. See Valore,

700 F. Supp. 2d at 79–80 (“One therefore need not be present at the time of a terrorist attack

upon a third person to recover for severe emotional injuries suffered as a result.”); Roth v.

Islamic Republic of Iran, 78 F. Supp. 3d 379, 400 (D.D.C. 2015) (explaining that presence

requirement is not imposed in terrorism context). This court agrees with earlier decisions finding

that the 1983 Beirut bombing qualifies as an extreme and outrageous act that invokes the theory

of recovery for non-present plaintiffs, see, e.g., Valore, 700 F. Supp. 2d 79–80; therefore,




                                                  17
Defendants are liable to the relatives of the survivors and decedents for the mental anguish set

forth in their affidavits. 9

            4. Plaintiffs suffered both personal injury and death.

        As discussed in Part III.B.3 supra, Plaintiffs have brought an action for claims of

wrongful death, survival, battery, assault, and intentional infliction of emotional distress, which

fulfill the “personal injury or death” requirement.

            5. Plaintiffs have established jurisdiction and seek only monetary damages.

        As discussed in Part III.A, the court has jurisdiction over Defendants in this action and

Plaintiffs seek only monetary compensation. Accordingly, as all elements required to prove

liability have been met, it is appropriate to hold Defendants liable under the FSIA.

    C. Damages

        Under the FSIA, Plaintiffs can recover for “economic damages, solatium, pain and

suffering, and punitive damages.” 28 U.S.C. § 1605(A)(c). In obtaining recovery from

Defendants, Plaintiffs “must prove that the consequences of the foreign state’s conduct were

‘reasonably certain’ (i.e., more likely than not) to occur, and must prove the amount of damages

by a ‘reasonable estimate’ consistent with this [Circuit]’s application of the American rule on

damages.” Roth, 78 F. Supp. 3d at 402.

        Although the court has found Defendants liable for the claims brought by Plaintiffs, it

lacks the evidence necessary to calculate damages. The FSIA provides that “[t]he courts of the

United States may appoint special masters to hear damage claims brought under this section.” 28

U.S.C. § 1605A(e)(1). In appointing a special master, “the court must consider the fairness of



9
  The court has reviewed the affidavits and found that they support a finding of liability.
However, given the number of relatives and supporting statements, the court will not recount the
statements here.


                                                 18
imposing the likely expenses on the parties and must protect against unreasonable expense or

delay.” Fed. R. Civ. Pro. 53(a)(3). Here, there is no concern of either undue expenses for the

parties (special masters are compensated from the Attorney General’s Victims of Crime Fund) or

unreasonable delay (a special master will help to expedite resolution of this claim). Therefore,

the court finds it appropriate to appoint a special master to recommend compensatory damages.

       Plaintiffs have moved this court to appoint Alan Balaran, who has submitted the requisite

curriculum vitae and affidavit, to consider all issues related to compensatory damages as to each

of Plaintiffs’ claims. (Mot. to Appt. Special Master.) In addition, Balaran, who has served as a

special master in similar cases involving Iran, has agreed to abide by the Administrative Plan

Governing Special Masters that has been deemed sufficient in similar litigation.

       Therefore, pursuant to 28 U.S.C. § 1605A(e)(1), the court will appoint Balaran as special

master and direct him to prepare a report regarding compensatory damages. Upon receipt of the

report regarding compensatory damages, the court will consider the appropriate level of punitive

damages, if any.

                                        IV. CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for default judgment as to liability and

Plaintiffs’ motion for the appointment of a special master as to compensatory damages are

GRANTED.

       A corresponding order shall issue separately.



Date: September 30, 2019
                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                19
